In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00007-CR
        ______________________________


        SCOTT DANIEL MOORE, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 23128




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        Scott Daniel Moore appeals from the revocation of his community supervision. Moore

was convicted of aggravated assault and sentenced to ten years’ imprisonment. The State filed a

motion to revoke community supervision alleging a series of violations, including failure to

make monthly payments on an assortment of monetary charges laid against him by the State (and

ordered by the conditions of community supervision),1 and failing to report as required by those

conditions.

        Moore’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail, providing possible issues, but explaining why they cannot succeed.

Counsel has thus provided a professional evaluation of the record demonstrating why, in effect,

there are no arguable grounds to be advanced.                 This meets the requirements of Anders v.

California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and

High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief and a letter to Moore April 18, 2012, informing Moore

of his right to file a pro se response and providing him with a copy of the record to review. No

response has been filed, nor has there been any request by Moore for additional time in which to

prepare his response. Counsel has also filed a motion with this Court seeking to withdraw as

counsel in this appeal.



1
 We cannot help but wonder at the allegation that he had violated “Condition 32 D. Attorney Fee in the amount of
$0.00 to be paid at the rate of $0.00 per month; to wit: February 2010 thru August 2011; thereby violating
condition (32d) of said community supervision.” We suspect that he did not violate that requirement and that he did
in fact pay the county $0.00 for those months.

                                                        2
         We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).

         We affirm the judgment of the trial court.2



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            June 27, 2012
Date Decided:              June 28, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective
Sept. 1, 2011). Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                           3